       Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 1 of 26




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
                                      DAVENPORT DIVISION


 SAGE OHLENSEHLEN, CHRISTINA                                                CASE NO. 3:20-CV-00080-SMR-SBJ
 KAUFMAN, ALEXA PUCCINI, KELSEY
 DRAKE, MIRANDA VERMEER and
 ABBIE LYMAN,

     Plaintiffs,
 v.
 UNIVERSITY OF IOWA, BRUCE                                              BRIEF IN SUPPORT OF DEFENDANTS’
 HARRELD, in his official capacity as                                    MOTION TO DISMISS PLAINTIFFS’
 President of the University of Iowa, and                                  FIRST AMENDED COMPLAINT
 GARY BARTA, in his official capacity as
 Director of the Department of Athletics at
 the University of Iowa,

       Defendants.


         COME NOW Defendants the University of Iowa, Bruce Harreld in his official capacity

for the University of Iowa, and Gary Barta in his official capacity for the University of Iowa

(referred to collectively herein as “Defendant” or “UI”), by and through its undersigned counsel

and submit this Brief in Support of Defendants’ Motion to Dismiss Plaintiffs’ First Amended

Complaint (“Motion to Dismiss”).

                                                 TABLE OF CONTENTS

I.       INTRODUCTION .............................................................................................................. 2

II.      STATEMENT OF FACTS ................................................................................................. 4

III.     MOTION TO DISMISS STANDARD OF REVIEW ........................................................ 6

IV.      ARGUMENT AND CITATION TO AUTHORITY .......................................................... 8

         A.        Legal Foundation: Title IX ......................................................................................9

         B.        Plaintiffs fail to allege facts that would plausibly support that UI violated Title IX’s
                   equitable treatment and equitable financial assistance provisions, thus failing Iqbal
                   / Twombly. ................................................................................................................9

                                                                    1
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 2 of 26




       C.        Plaintiffs fail to allege facts that would plausibly support that Iowa violated Title
                 IX’s equitable participation provisions, thus failing Iqbal/Twombly. ...................12

                 1.         Prong One ................................................................................................. 16

                 2.         Prong Two ................................................................................................. 19

                 3.         Prong Three ............................................................................................... 19

       D.        Plaintiffs’ Complaint must be dismissed because it seeks nothing but prospective
                 damages for a speculative, future injury that is not legally cognizable. ................21

       E.        Plaintiffs’ claims for declaratory and injunctive relief must be dismissed as a matter
                 of law. ....................................................................................................................24

V.     CONCLUSION ................................................................................................................. 25

                                               I.         INTRODUCTION

       Faced with unprecedented financial exigency as a result of the COVID-19 pandemic, the

University of Iowa was forced to make a series of painful reductions in 2020 to secure its financial

future. The athletics department implemented department-wide salary cuts in July 2020, reduced

or did not fill 40 positions within the department, decreased operating budgets, and instituted a

second round of compensation reductions to attempt to mitigate the serious economic impact of

the pandemic. However, even with these cost-saving measures, the athletics department projected

lost revenue of approximately $100 million and an overall deficit of between $60-$75 million.1



1
  See August 21, 2020 announcement, relied on by Plaintiffs at Doc. 9 ¶ 98 (Amended Complaint),
regarding UI’s decision to discontinue sports after the conclusion of the 2020-2021 academic year
at Bruce Harreld and Gary Barta, Open Letter to the University of Iowa and Hawkeye Athletics
Community, August 21, 2020, available at https://hawkeyesports.com/news/2020/08/21/open-
letter-to-the-university-of-iowa-and-hawkeye-athletics-community/ (last accessed December 15,
2020). See Yellen v. Hake, 437 F. Supp. 2d 941 (S.D. Iowa 2006) (the court may consider relevant
press releases which were cited in the complaint in deciding a motion to dismiss, noting that the
information was publicly available at the time of the events at issue); Jenisio v. Ozark Airlines,
Inc. Retirement Plan, 187 F.3d 970, 972 n.3 (8th Cir. 1999) (“A district court may consider
documents on a motion to dismiss where, as here, the plaintiffs’ claims are based solely on the
interpretation of the documents and the parties do not dispute the actual contents of the
documents.”).

                                                                   2
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 3 of 26




       As a direct consequence of the pandemic and resulting budgetary pressures, in August of

2020, UI made the difficult decision to discontinue its women’s NCAA swimming and diving

program—along with three men’s teams—“to take effect in academic year 2021-2022.” (Doc. 9

(First Amended Complaint or “Complaint”), ¶ 96; see also ¶¶ 97-98, 100). Each affected student-

athlete would remain eligible and able to compete as a member of their team through the Spring

2021 semester.2 Further, each affected student-athlete would retain their athletic scholarship and

certain other athletics benefits through their graduation. (See August 21, 2020 announcement,

supra note 1). UI’s decision took into account many factors, including gender equity and the

impact that the decision would have on UI’s Title IX athletics compliance. UI’s decision was

implemented diligently to ensure UI would comply with Title IX’s equitable athletic opportunity

provisions even with the teams’ discontinuation. (Id.).

       On September 25, 2020, current members of UI’s women’s swimming team filed suit,

alleging that UI violated Title IX by announcing that UI would be discontinuing the team after the

Spring 2021 semester. Plaintiffs’ First Amended Complaint, filed October 15, 2020 (“First

Amended Complaint” or “Complaint”), adds claims from two individual students who purport to

have an interest in future UI NCAA teams in women’s rugby and women’s wrestling. (Doc. 9, ¶

6). Although Plaintiffs included almost 20 pages of historical background in their Amended




2
  See, e.g., Black Team Sweeps 200-Free Relay to Win Intrasquad Meet, October 24, 2020,
available at https://hawkeyesports.com/news/2020/10/24/black-team-sweeps-200-free-relay-to-
win-intrasquad-meet/ (describing two of the four IU swimmer-Plaintiffs' success in that day’s UI
swimming competition, which took place well after this lawsuit was filed: “With the score tied at
101 heading into the final event of the meet, the women’s relay consisting of Kelsey Drake [and
three UI teammates] posted a winning time of 1:33.66. … The Gold team started the meet off with
a sweep when … Alexa Puccini [and three UI teammates] touched first in the 200-medley relay in
1:43.54.”). While the swimming team’s full Spring 2021 schedule has not yet been published, UI
intends to have the most fulsome season possible in light of the realities of the COVD-19
pandemic.
                                                3
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 4 of 26




Complaint, their claims only relate to the present: “the issues that are the crux of this lawsuit

involv[e] the recent decision by the UI to terminate the women’s swimming and diving program.”

(Doc. 9, ¶ 86, n.6).

       Plaintiffs’ Complaint must be dismissed because it fails to allege a cognizable claim or

cause of action against UI. For all its length, the Complaint is devoid of factual allegations that UI

does not currently comply with Title IX, or that it will not comply with Title IX when the women’s

swimming and diving team (along with three men’s teams) is discontinued after the 2020-2021

academic year. Plaintiffs do not—and cannot—plausibly allege any future entitlement to such a

team after Spring 2021, nor can they allege entitlement to either a women’s wrestling or women’s

rugby team. Accordingly, the Court should dismiss this lawsuit, just as its fellow Eighth Circuit

court recently dismissed similar claims under parallel facts in Berndsen v. N.D. Univ. Sys., 395 F.

Supp. 3d 1194, 1199 (D.N.D. 2019). In fact, the University will comply with Title IX’s

requirements after UI’s programmatic changes are implemented.

       For the reasons set forth more fully below, dismissal is proper under Federal Rule of Civil

Procedure 12(b)(6).

                                II.     STATEMENT OF FACTS

       In August 2020, UI announced that it would discontinue four varsity athletics teams,

including women’s swimming. (Doc. 9, ¶¶ 96-97). UI’s President Bruce Harreld and Athletics

Director Gary Barta explained that the cuts were driven by the COVID-19 pandemic and the

University’s resulting financial exigency. (Id., ¶ 98).

       Shortly after the announcement, Plaintiffs filed the instant lawsuit against UI, claiming that

UI violated Title IX by eliminating the women’s swimming team and by failing to meet Title IX’s

equitable participation, equitable treatment, and equitable scholarship requirements. (Id., ¶¶ 130-



                                                  4
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 5 of 26




138). With respect to Title IX’s equitable participation requirement, Plaintiffs make the conclusory

assertion that UI “cannot meet any prong of the Three-Part Test.” (Id., ¶ 109, 132).

       The bulk of Plaintiffs’ Amended Complaint concerns outdated allegations that are not

germane to Plaintiffs’ claims. (See, e.g., id. at pages 10-28 (¶¶ 21-90) (allegations from the

formation of Iowa as a state in 1846 through the 2018-2019 academic year)). As Plaintiffs note,

many of those background allegations were the subject of a comprehensive investigation by the

U.S. Department of Education’s Office for Civil Rights (“OCR”) – the federal agency responsible

for Title IX enforcement. (Id. at ¶¶ 76-86). However, that investigation terminated with OCR’s

conclusion that UI complied in full with Title IX. On October 29, 2019, OCR issued its final

closure letter, clearly establishing that UI met all terms of its comprehensive Resolution

Agreement enacted to “ensure” compliance with Title IX and its implementing regulations:

       On December 29, 2017, the University of Iowa (University) [entered] a Resolution
       Agreement (Agreement) [with] the U.S. Department of Education, Office for Civil
       Rights (OCR) … to ensure its compliance with Title IX of the Education Amendments
       of 1972 (Title IX) …, which prohibits discrimination based upon sex.

       OCR previously informed the University it had met the terms of all items in the
       Agreement, except for Item IX [recruiting].
       …
       OCR has no other information to indicate that the University has failed to provide men
       and women with equivalent treatment, benefits, and opportunities in recruiting.
       Therefore, OCR has determined that the University has met the terms of Item IX of the
       Agreement.

       As the University has met the terms of the Agreement in this case, OCR is closing the
       monitoring of the case as of the date of this letter.

A copy of OCR’s October 29, 2019 investigation closure letter is attached hereto as Exhibit B.3



3
  The OCR closure letter is contemplated within the four corners of the Complaint (see ¶ 76 et
seq.) and is public record as between two public entities. On a motion to dismiss, the Court may
consider materials that were not attached to the Complaint that are “integral to the claim” or
“contemplated by or expressly mentioned in the complaint,” where the authenticity of the materials


                                                 5
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 6 of 26




       On the face of their Complaint, Plaintiffs admit that the relevant time period for their claims

is limited to the present and future: “[T]he issues that are the crux of this lawsuit involving the

recent decision by the UI to terminate the women’s swimming and diving program, occurred after

the completion of the OCR’s investigation”—after October 29, 2019. (Doc. 9, ¶ 86, n.6 (emphasis

added), ¶¶ 128-29 (stating that Plaintiffs will suffer harm when the swim team is eliminated)).

Accordingly, Plaintiffs’ lengthy background allegations from prior to the 2019-2020 academic

year simply are not probative of their claims.

       Despite its length and reliance on historical background information, the Complaint fails

to allege facts that would plausibly support the contention that UI has violated Title IX since the

2019-2020 academic year, or that UI will violate Title IX after Spring 2021 when the women’s

swimming team concludes its final season. This failure under the Twombly and Iqbal pleading

standards compels dismissal of Plaintiff’s Complaint in its entirety.

                  III.   MOTION TO DISMISS STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b) provides that certain defenses may be presented to

the Court by a motion in writing, including failure to state a claim upon which relief can be granted.

Fed. R. Civ. P. 12(b)(6). In deciding a motion to dismiss under Rule 12(b)(6), a Court assumes all

facts in the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986). In

doing so, however, a Court need not accept as true wholly conclusory allegations, Hanten v. Sch.

Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999), or legal conclusions drawn by the




is not questioned. Dittmer Props., L.P. v. F.D.I.C., 708 F.3d 1011, 1021 (8th Cir. 2013); see also
Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (quotations omitted). See
also note 1, supra.
                                                  6
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 7 of 26




pleader from the facts alleged. Walker v. Barrett, 650 F.3d 1198, 1209 (8th Cir. 2011); Westcott v.

City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007). Although a complaint need not contain “detailed factual allegations,” it

must contain facts with enough specificity “to raise a right to relief above the speculative level.”

Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” do not pass muster. Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009), citing Twombly, 550 U.S. at 555. Hence,

factual allegations that are “merely consistent” with a defendant’s liability “stop[] short of the line

between possibility and plausibility of entitlement to relief.” Id. In sum, this standard “calls for

enough fact[s] to raise a reasonable expectation that discovery will reveal evidence of [the claim],”

Twombly, 550 U.S. at 556, and the Supreme Court has rejected the notion that discovery must be

available to a plaintiff who cannot allege sufficient factual matter to plausibly suggest an

entitlement to relief. Iqbal, 556 U.S. at 678-79; see also Zink v. Lombardi, 783 F.3d 1089, 1105-

1106 (8th Cir. 2015) (citing Twombly, 550 U.S. at 556-57).

       Under the Twombly / Iqbal standard for a motion to dismiss, Plaintiffs must factually

establish that they have a cognizable claim and suffered harm, but the Amended Complaint’s

assertions of actionable injury are based on history, assumptions, and speculative conclusions, not

facts. Plaintiffs’ mere assertions that UI’s announcement of the elimination of the women’s

swimming team would violate Title IX are both impermissibly conclusory and untrue. (See Doc.

9. ¶¶ 133); see Berndsen, 395 F. Supp. 3d at 1197, 1199 (while facts alleged in the complaint are

accepted as true, conclusory allegations of the elements of a cause of action are insufficient to state



                                                  7
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 8 of 26




a plausible claim). Because Plaintiffs’ speculative and conclusory statements fail to meet the

required pleading standard, dismissal is required.

       Moreover, the named Plaintiffs cannot save their complaint by styling it as a class action.

See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 n. 6 (2016); Lewis v. Casey, 518 U.S. 343, 357

(1996). “[E]ven named plaintiffs who represent a class ‘must allege and show that they personally

have been injured, not that injury has been suffered by other, unidentified members of the class to

which they belong and which they purport to represent.’” Simon v. E. Ky. Welfare Rights Org.,

426 U.S. 26, 40 n.20 (1976), quoting Warth v. Seldin, 422 U.S. 490, 502 (1975). Since the class

has yet to be certified, the named Plaintiffs must demonstrate standing to bring this action on behalf

of themselves and the unnamed class members. See Kohen v. Pac. Inv. Mgmt. Co., 571 F.3d 672,

676 (7th Cir. 2009). As discussed below, the named Plaintiffs cannot assert a cognizable claim and

as a result their case must be dismissed.

                  IV.     ARGUMENT AND CITATION TO AUTHORITY

       Although Plaintiffs nominally raise three counts in their Complaint, Plaintiffs fail to make

allegations which plausibly support Counts II and III for alleged inequitable treatment and

inequitable financial assistance, thus failing the pleading standards set forth in Twombly and Iqbal.4

The focus of the Complaint—Plaintiffs’ attempts to establish a violation of Title IX’s equitable

participation requirement—suffers from the same inadequacy: lack of non-speculative, factual,

and relevant allegations. The burden is on Plaintiffs to plausibly allege that UI does not comply

with any of the three alternative pathways to compliance with Title IX’s equitable participation




4
 Plaintiffs also omit any suggestion of inequitable treatment or financial assistance in their motion
for a TRO or preliminary injunction. See Doc. 12-1 at 14 (“the focus of this request for preliminary
relief is Defendants’ failure to provide to Plaintiffs equal athletic participation opportunities”).
                                                  8
      Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 9 of 26




requirement. They have not carried this burden under Twombly and Iqbal, and their Complaint

must be dismissed.

        A.      Legal Foundation: Title IX

        Title IX is a 37-word gender equity law that was enacted in 1972 to guarantee equitable

opportunities in education programs. 20 U.S.C. § 1681(a). In 1975, Title IX regulations were

published to define “equal athletic opportunity for members of both sexes” under 11 factors. See

45 C.F.R. § 86.41(c); 45 C.F.R. § 86.37(c) (1975).5 Generally, those factors are broken into three

categories: equitable athletic participation opportunities, equitable athletics-related financial aid,

and equitable treatment. See Gonyo v. Drake Univ., 879 F. Supp. 1000, 1003 (S.D. Iowa 1995);

(see also Doc. 9, Counts I, II, and III). As discussed in greater detail below, Plaintiffs fail to provide

factual support for their assertions that UI violated Title IX in any of those areas during the relevant

time period.

        B.      Plaintiffs fail to allege facts that would plausibly support that UI violated Title
                IX’s equitable treatment and equitable financial assistance provisions, thus
                failing Iqbal / Twombly.

        OCR concluded on October 29, 2019 that UI had met all terms of the University’s

Agreement “to ensure compliance with Title IX” after OCR’s thorough investigation that

evaluated UI’s compliance on all Title IX athletics factors. (Exhibit B). The Amended Complaint

fails to plausibly allege that UI has violated Title IX’s terms since then.

        In regard to equitable treatment allegations involving these Plaintiffs “after the completion

of the OCR’s investigation” (Doc. 9, ¶ 86, n.6), the Amended Complaint’s 42 pages can only

muster unsupported, conclusory statements that fall short of the Twombly and Iqbal pleading


5
  The 1975 regulations implementing Title IX were later recodified under the DOE chapter at 34
C.F.R. Part 106. For example, 45 C.F.R. § 86.41 (1975), cited above, was republished in the
education chapter in materially the same form at 34 C.F.R. § 106.41. Both regulations are legally
effective today, with the DOE regulations cited more frequently.
                                                    9
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 10 of 26




standards. (See, e.g., Doc. 9, ¶ 1 (“[Plaintiffs]…bring this class action lawsuit to challenge the UI’s

failure to provide…equitable treatment of female student athletes”); ¶ 20(c) (“The claims of the

named individual student plaintiffs … involve claims of unequal athletics opportunities and

treatment”); ¶ 115 (“The University will still be providing male students with…better treatment

than its female students, even if it moves forward with the announced cuts to the men’s sports

programs”); ¶ 135 (concluding blankly that “Defendants’ failure to treat female athletes

substantially equally with respect to…equipment and supplies, tutoring, locker rooms, practice

and competitive facilities, housing and dining, and recruitment violates Title IX’s equal treatment

requirements”)).

       The clearly-established principle under Twombly and Iqbal—mere repetition of fact-less,

conclusory statements is insufficient to form a legally-cognizable cause of action—is fatal to

Plaintiffs’ attempts to levy equitable treatment claims. At most, the Amended Complaint suggests

factual support outside of the relevant time frame as allegedly affecting previous classes of female

student-athletes but not Plaintiffs; there are simply no factual and timely assertions of disparate

treatment on the basis of gender within Plaintiffs’ Amended Complaint. (See, e.g., Doc. 9 at ¶ 69

(noting that “differences in treatment for men and women in the Department of Athletics” were

alleged in a 2015 employment lawsuit filed by a former Athletics Department employee), id. at ¶

85 (referencing a now-concluded OCR investigation that began in the 2015-2016 academic year));

compare Berndsen, 395 F. Supp. 3d at 1200 (granting motion to dismiss conclusory and

unsupported equitable treatment claims under Title IX).

       Plaintiffs’ attempts to allege disparate allocation of athletics financial aid (“AFA”) meet a

similar fate. The Complaint contains no factually-supported allegation that UI does not award AFA

“in proportion to the number of students of each sex participating in … intercollegiate athletics,”



                                                  10
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 11 of 26




as required to assert a viable claim under Title IX’s implementing regulations. 34 C.F.R. §

106.37(c)(1). First, Plaintiffs make misleading, historical allegations from a publicly-available

January 10, 2018 OCR letter to imply that Iowa might not have been in compliance with Title IX’s

AFA requirements in prior years. (Doc. 9, ¶¶ 82-83). But Plaintiffs omit that, three months later

on April 25, 2018, in another publicly-available OCR letter, OCR “determined that the University

has met the requirements” of Title IX’s AFA requirements.6 Turning to allegations closer to the

relevant time period, Plaintiffs assert only that, “before the decision was made to eliminate [the

swimming] programs, the University of Iowa…was not providing men and women with equal

athletic scholarship opportunities, placing the institution far out of compliance with Title IX.”

(Doc. 9, ¶ 117). Not only is this statement impermissibly vague and conclusory, but it is easily

dispelled by their own allegation in ¶ 137 that women received 49% of UI’s AFA in 2018-2019,

which was proportional to the number of students of each sex participating in intercollegiate

athletics that year.7 There is no factual allegation in the Amended Complaint that UI has violated


6
  In raising OCR’s investigation of UI’s AFA compliance, the Complaint at ¶¶ 82-83 clearly
contemplates public-record documents related to that investigation, such that the Court may
consider them on this Motion to Dismiss. The April 25, 2018 OCR letter is attached hereto as
Exhibit A. See also note 3, supra. The same OCR letter stated that “OCR determined that the
University has met the requirements” of Part One of the Three-Part Test, which is used to measure
equitable participation opportunities, as discussed infra.
7
  Although the scope of this case is limited to alleged injuries these Plaintiffs incurred since the
2019-2020 academic year (Doc. 9, ¶ 86, n.6), making this 2018-2019 data untimely as outside the
scope of the Complaint, UI will engage in the analysis for illustrative purposes. UI is not offering
this analysis as a factual matter for the Court’s consideration on its Motion to Dismiss (although
the Court can take judicial notice of this public-record information). Rather, UI offers this
discussion to highlight the primacy of the Iqbal / Twombly requirement for Plaintiffs to properly
allege factual support for their allegations, which they wholly failed to do in their Complaint.
  The UI 2018-2019 AFA data Plaintiffs rely on is publicly available through the U.S. Department
of Education at https://ope.ed.gov/athletics/#/ (“EADA Report”). (See Doc. 9, ¶ 20(a)). That public
2018-2019 data shows that the female proportion of UI students participating in intercollegiate
athletics that year was 49.32% (327/663), after 15 identified “male practice players” are removed.
See discussion, infra, at n.13. That ratio matches Plaintiffs’ cited AFA ratio: 49%. (Doc. 9, ¶ 137.)


                                                 11
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 12 of 26




Title IX’s requirement to provide athletic financial assistance as required by 34 C.F.R. §

106.37(c)(1) since the 2019-2020 academic year, and there is no allegation that the University will

discriminate against one sex or the other in the provision of athletics financial aid in the future

after the women’s swimming team is eventually discontinued.

       Finally, while Plaintiffs allege disparate spending (e.g., Doc. 9, ¶¶ 51-53, 56-59), those

allegations do not suggest an actionable violation of law. See 34 C.F.R. § 106.41(c) (“Unequal

aggregate expenditures for members of each sex or unequal expenditures for male and female

teams if a recipient operates or sponsors separate teams will not constitute noncompliance with

this section, but [OCR] may consider the failure to provide necessary funds for teams for one sex

in assessing equality of opportunity for members of each sex.”) (emphasis added). Plaintiffs make

no allegation that UI failed to provide necessary funds for teams for one sex, so the

disproportionate spending allegations are not indicative of a potential Title IX violation.

       The Complaint impermissibly depends on self-serving, conclusory statements for

Plaintiffs’ equitable treatment and AFA claims, in violation of the Twombly/Iqbal pleading

standard. Without plausible, factual support to advance their contentions, Plaintiffs failed to

sufficiently allege cognizable claims under these Title IX provisions. Accordingly, UI respectfully

requests that Claims II and III be dismissed as a matter of law.

       C.      Plaintiffs fail to allege facts that would plausibly support that Iowa violated
               Title IX’s equitable participation provisions, thus failing Iqbal/Twombly.

       This case primarily concerns whether UI currently provides equitable athletic participation

opportunities and will provide equitable athletic participation opportunities after the women’s




  Clearly, Plaintiffs’ assertion that “the institution[’s AFA is] far out of compliance with Title IX”
is not only unsupported, but is demonstrably false based on publicly-available information on
which Plaintiffs’ allegations depend.
                                                 12
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 13 of 26




swimming team is discontinued after the conclusion of the Spring 2021 semester: “[T]he issues

that are the crux of this lawsuit involving the recent decision by the UI to terminate the women’s

swimming and diving program, occurred after the completion of the OCR’s investigation” – after

October 29, 2019. (Doc. 9, ¶ 86, n.6). The Amended Complaint fails to allege facts that would

plausibly support that UI is in violation of Title IX’s equitable participation test, or will be in

violation in 2021-2022 once the swimming team is eventually discontinued, thus failing

Iqbal/Twombly.

       Plaintiffs’ Complaint should be dismissed because Plaintiffs have not pled a legally-

cognizable claim under the proper legal standard to assert a Title IX participation violation. As

explained by the Eighth Circuit, the Three-Prong Test (a/k/a Three-Part Test) furnishes an

institution with three alternative avenues to determine whether it provides equitable participation

opportunities to “accommodate effectively the [athletic] interests and abilities of members of both

sexes so as to comply with Title IX:

       “(1) Whether intercollegiate level participation opportunities for male and female
       students are provided in numbers substantially proportionate to their respective
       enrollments; or

       “(2) Where the members of one sex have been and are underrepresented among
       intercollegiate athletes, whether the institution can show a history and continuing
       practice of program expansion which is demonstrably responsive to the developing
       interest and abilities of the members of that sex; or

       “(3) Where the members of one sex are underrepresented among intercollegiate athletes,
       and the institution cannot show a continuing practice of program expansion such as that
       cited above, whether it can be demonstrated that the interests and abilities of the members
       of that sex have been fully and effectively accommodated by the present program.”

Chalenor v. Univ. of N. Dakota, 291 F.3d 1042, 1045 (8th Cir. 2002) (citations omitted). “If an

institution has met any part of the three-part test, … the institution is meeting this [equitable

athletic participation] requirement.” Id. at 1046 (emphasis added).



                                                13
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 14 of 26




       Courts in nearly every circuit have considered cases in which equitable athletic

participation opportunities have been at issue and they have universally relied on the Three-Prong

Test to determine compliance with this aspect of Title IX.8 Courts in the Eighth Circuit have also

consistently applied the Three-Prong Test as the way to measure provision of equitable athletic

opportunities under Title IX. Chalenor, 291 F.3d at 1046-47; Berndsen, 395 F. Supp. 3d at 1198;

Portz v. St. Cloud State Univ., 196 F. Supp. 3d 963, 975 (D. Minn. 2016); Gonyo v. Drake Univ.,

879 F. Supp. 1000, 1004 (S.D. Iowa 1995).

       OCR has also universally promoted the Three-Prong Test as the way to measure provision

of equitable athletic opportunities. In its 1996 Clarification,9 which specifically addressed

equitable athletic participation opportunities under Title IX, OCR provided guidance for

institutions seeking to comply with Title IX. According to the 1996 Clarification:

       the three-part test furnishes an institution with three individual avenues to choose
       from when determining how it will provide individuals of each sex with
       nondiscriminatory opportunities to participate in intercollegiate athletics. If an
       institution has met any part of the three-part test, OCR will determine that the
       institution is meeting this requirement.




8
  See, e.g. Cohen v. Brown Univ., 101 F.3d 155, 173 (1st Cir. 1996); Biediger v. Quinnipiac Univ.,
691 F.3d 85, 92-93 (2d Cir. 2012); Williams v. Sch. Dist. of Bethlehem, 998 F.2d 168, 171 (3rd
Cir. 1993); Equity in Ath., Inc. v. Dep’t of Educ., 291 F. App’x. 517, 520 (4th Cir. 2008); Pederson
v. Louisiana State Univ., 213 F.3d 858, 879 (5th Cir. 2000); Horner v. Kentucky High Sch. Athletic
Assoc., 43 F.3d 265, 275 (6th Cir. 1994); Kelley v. Bd. of Trs., 35 F.3d 265, 270 (7th Cir. 1994);
Chalenor v. Univ. of N. Dakota, 291 F.3d 1042, 1046-47 (8th Cir. 2002); Neal v. Bd. of Trs. of the
California State Univs., 198 F.3d 763, 770 (9th Cir. 1999); Roberts v. Colorado State Bd. of Agric.,
998 F.2d 824, 828 (10th Cir. 1993); Nat’l Wrestling Coaches Ass’n v. Dep’t of Educ., 366 F.3d
930, 934-37 (D.C. Cir. 2004).
9
 Department of Education, Clarification of Intercollegiate Athletics Policy Guidance: The Three-
Part Test (Jan. 16,1996), https://www2.ed.gov/about/offices/list/ocr/docs/clarific.html (last
visited Nov. 6, 2020).

                                                14
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 15 of 26




Id. (emphasis added). The 1996 Clarification emphasized that these three alternative approaches

guarantee “institutions flexibility and control over their athletic programs” in regard to their

athletic offerings as long as one part of the Three-Prong Test is met. Id.

       OCR’s 2003 Clarification10 provided further guidance regarding its views on Title IX

athletics compliance. Therein, OCR reiterated that the Three-Prong Test should be used to

demonstrate compliance with Title IX, that compliance with any one of the three prongs will be

sufficient to comply with Title IX’s athletic opportunity requirements, and that schools are

encouraged to use the approach that best suits their needs. Id. With regard to use of the Three-

Prong Test (a/k/a the Three-Prong Test), the 2003 Clarification stated:

       First, with respect to the three-prong test, which has worked well, OCR encourages
       schools to take advantage of its flexibility, and to consider which of the three prongs
       best suits their individual situations. All three prongs have been used successfully
       by schools to comply with Title IX, and the test offers three separate ways of
       assessing whether schools are providing equal opportunities to their male and
       female students to participate in athletics. … [E]ach of the three prongs of the test
       is an equally sufficient means of complying with Title IX.

Id. (emphasis added).11

       Plaintiffs fail to assert a valid claim under the operative Three-Prong Test within the

pertinent timeframe. Plaintiffs’ failure to allege facts to demonstrate that UI violated all three parts

of the Test12 is dispositive in this case and compels dismissal.



10
   Department of Education, Further Clarification of Intercollegiate Athletics Policy Guidance
Regarding             Title         IX         Compliance            (July           11,         2003),
https://www2.ed.gov/about/offices/list/ocr/title9guidanceFinal.html (last visited Nov. 6, 2020).
11
   See also U.S. Dep‘t of Educ. Office for Civil Rights, Dear Colleague Letter, April 20, 2010,
available at https://www2.ed.gov/ about/offices/list/ocr/letters/colleague-20100420.pdf (last
visited Nov. 6, 2020) (reiterating same).
12
   Plaintiffs retain the burden of proof to plausibly allege violations of all three parts. Roberts, 998
F.2d at 831 (“Because a Title IX violation may not be predicated solely on a disparity between the
gender composition of an institution’s athletic program and the gender composition of its
undergraduate enrollment . . . plaintiff must not only show that the institution fails on the first


                                                  15
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 16 of 26




               1.      Prong One

       Prong One requires that “intercollegiate level participation opportunities for male and

female students are provided in numbers substantially proportionate to their respective

enrollments.” Chalenor, 291 F.3d at 1045. Here, Plaintiffs did not adequately allege that there is a

current disparity in 2020-2021 between the gender ratios of UI’s enrolled students and those

students participating in its athletics program, or that there will be a disparity in Fall 2021 after

women’s swimming and three men’s teams are discontinued after this academic year. The

Amended Complaint admits early on that its Prong One allegations for the present time period are

speculative: “Based on information and belief, the number of athletics opportunities allotted to

female students is not substantially proportionate to the number of female students in the

University of Iowa’s full-time undergraduate student body.” (Doc. 9 at ¶ 20(a) (emphasis added)).

       While the Complaint discusses UI’s Prong One EADA data from the prior 2018-2019

period (id.), it quickly veers off into purely speculative territory. Setting aside that Plaintiffs

misinterpret UI’s 2018-2019 EADA report with baseless theories that UI miscounted its student-

athletes (Doc. 9 at ¶ 88; see also id. at note 9),13 Plaintiffs offered only speculative allegations


benchmark of substantial proportionality but also that it does not fully and effectively
accommodate the interests and abilities of its women athletes. Further, an institution would be
hard-pressed to establish the full and effective accommodation of the interests and abilities of its
women athletes in the abstract. The ultimate burden must lie with the plaintiffs to show that they
have been ‘excluded from participation in, [or] denied the benefits of’ an athletic program ‘on the
basis of sex.’”),citing Cohen, 991 F.2d at 897); see also Beasley v. Alabama State Univ., 966 F.
Supp. 1117, 1124-25 (M.D. Ala. 1997).
13
   See Berndsen, 395 F. Supp. 3d at 1200 (citing Twombly and Iqbal and dismissing Plaintiffs’
complaint: “Without any further facts to support this allegation, the Plaintiffs have failed to assert
a right to relief above the speculative level.”); (see also Doc. 20, at 13).
  Plaintiffs, in attempting to characterize the inclusion of male practice players in women’s roster
calculations as inappropriate and deceitful, ignore that the Equity in Athletics Disclosure Act
guidelines not only “allow” such counting, but require it. See “2019 User’s Guide for the Equity
in Athletics Disclosure Act Web-Based Data Collection” at p.31, available at


                                                 16
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 17 of 26




regarding UI’s Prong One compliance for 2019-2020 or 2020-2021. Statements such as “it has

been estimated that UI would need to add” athletic opportunities for women or “women were

projected to” be underrepresented by an unnamed source, give little confidence that such

allegations could possibly be factually grounded. (Doc. 9 at ¶¶ 91-92);14 (Doc, 20, at 10-14

(Defendants’ Resistance to Plaintiffs’ Motion for Preliminary Injunction)). Plaintiffs’ Twombly /

Iqbal obligations require them to allege more; the Complaint does not provide an adequate basis

to show whether reinstating the women’s swimming team could plausibly be required under Title

IX. (See also Doc. 9 at ¶ 4 (conclusory); ¶¶ 78 and 89 (outdated), ¶¶ 91-92, 113, 126 (speculative)).

       Moreover, Plaintiffs failed to offer any factual allegation that, after women’s swimming

and three men’s teams are discontinued, UI will not comply with Prong One in 2021-2022.15 That

is what Plaintiffs must allege and ultimately prove in order to have the women’s swimming team

reinstated in 2021-2022, or to have any other women’s team added as a result of this litigation.


https://surveys.ope.ed.gov/athletics2k20/wwwroot/documents/2019_EADA_Users_Guide.pdf
(“Male practice players who are listed on the women’s team roster as of the day of the first
scheduled contest should be counted as participants on the women’s team.”).
   See also April 25, 2018 OCR letter (supra, note 6) in which OCR approved UI’s Prong One
methodology and calculations in holding that “the University has met the requirements” of Prong
One.
14
   Indeed, the former statement and much of Plaintiffs’ analysis appears to be based on Plaintiffs’
misguided review of UI’s 2020-2021 athletics website rosters before the original Complaint was
filed on September 25, 2020. (Doc. 1 at ¶ 80; reiterated at Doc. 9 at ¶¶ 91). At that time, though,
no official athletics activities were taking place due to the global COVID-19 pandemic. (There
were only voluntary workouts by certain student-athletes.) UI’s athletics website rosters for 2020-
2021 still are not fully updated today because most 2020-2021 teams have not yet had their first
competition, student-athletes may still choose to opt out or withdraw, and UI’s website
communications staff has been downsized and furloughed. (See Doc. 20-1 at 5, ¶ 23). The website
rosters certainly were not updated as of September 25, 2020.
   Plaintiffs’ statements like “based on the online rosters for men’s and women’s teams, the UI will
still need to add 81 new athletics opportunities for women” (Doc. 9 at ¶ 113) are meaningless when
unaccompanied by any good-faith factual basis.
15
  There is no dispute that UI will be eliminating more men’s athletic opportunities than women’s
opportunities with the pending changes, so any current compliance disparity will be lessened next
year.

                                                 17
       Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 18 of 26




(See Doc. 9 at 41) (Plaintiffs concede that UI is only “prohibit[ed] … from eliminating … women’s

intercollegiate teams unless … after the elimination, equality of opportunity for women athletes

has been achieved.”). Plaintiffs’ Complaint contains no non-speculative allegation that UI will not

achieve statistical balance after the teams are discontinued after their Spring 2021 seasons.

Plaintiffs cannot and will not overcome that factual hurdle16 and, accordingly, Plaintiffs have no

viable legal claim.

          A fellow Eighth Circuit District Court considered this exact issue involving the University

of North Dakota (“UND”) last year. In Berndsen, 395 F. Supp. 3d 1194, a public university made

the decision to eliminate sports teams. Members of the discontinued women’s hockey team filed a

lawsuit, much like this one, with speculative claims that could not demonstrate a factual basis for

asserting that UND would violate Prong One without the plaintiffs’ team. In fact, like here, OCR

had assessed the university’s Prong One methodology and compliance, and affirmed its

compliance. As a result, the Berndsen Court granted the defendants’ motion to dismiss plaintiffs’

conclusory and speculative Title IX claims on Twombly / Iqbal grounds.

          Similarly, Plaintiffs here make no adequately-supported contention that UI did not comply

with Prong One during the 2019-2020 academic year, nor do they plausibly allege that UI’s

program eliminations will not result in compliance with Prong One. See id. at 1199 (“An

institution’s elimination of an athletic program is consistent with both falling out of compliance

with Part One (failing to provide substantially proportionate opportunities) and maintaining

compliance with Part One (providing substantially proportionate opportunities)”); see also Roberts

v. Colo. State Bd. of Agric., 998 F.2d 824, 828-29 (10th Cir. 1993) (“Financially strapped

institutions may still comply with Title IX by cutting athletic programs such that men’s and



16
     UI fully expects to comply with Part One next year. (See Doc. 20).
                                                  18
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 19 of 26




women’s athletic participation rates become substantially proportionate to their representation in

the undergraduate population.”) (emphasis added).

       The Court should find here, as the Berndsen Court did, that Plaintiffs’ failure to adequately

allege a violation of Prong One of the Three-Prong Test constitutes a failure to state a claim upon

which relief may be granted.

               2.      Prong Two

       Alternatively, a school may comply with Prong Two. Again, Plaintiffs failed to allege that

UI did not have “a history and continuing practice of program expansion” for female student-

athletes. See Chalenor, 291 F.3d at 1045. In fact, Plaintiffs lauded UI’s history of women’s

athletics. (E.g., Doc. 9, ¶¶ 31-33.) Plaintiffs’ failure to allege that UI is violating Prong Two is

fatal because “[i]f an institution has met any part of the three-part test, … the institution is meeting

[Title IX’s equitable athletic participation] requirement.ˮ Id. at 1046.

               3.      Prong Three

       Finally, even if Plaintiffs had satisfied the pleading standards to show UI violated Prong

One and Prong Two, Plaintiffs still would have needed to allege that UI also violated Prong Three

in order to plead that UI violated Title IX’s three-part equitable athletic participation requirement.

See Roberts, 998 F.2d at 831, supra note 12. A school complies with Prong Three if “the interests

and abilities of the members of [the underrepresented] sex have been fully and effectively

accommodated by the present program.” Chalenor, 291 F.3d at 1045. Under Prong Three, a school

is considered in compliance unless a sport exists for the underrepresented gender in which there is

(a) a reasonable expectation of competition for a new team in that sport, (b) there is “sufficient

unmet interest” in the sport, and (c) the interested students have sufficient ability to sustain a team




                                                  19
       Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 20 of 26




in that sport.17 Plaintiffs’ Complaint lacks sufficient, factually-supported allegations to suggest

that UI does not currently comply with Prong Three, with the exception of two anecdotal

expressions of interest in particular sports – women’s rugby and wrestling – by one individual

Plaintiff each.18

         First, Plaintiffs do not plead that there is a reasonable expectation of sufficient NCAA

competition for new women’s rugby or wrestling teams. Publicly-available NCAA data shows

that, nationwide, there were zero NCAA Division I women’s wrestling programs and only seven

women’s rugby programs as of 2018-2019.19 While those numbers may have grown, the Amended

Complaint contains no relevant allegation from which the Court could gauge the plausibility of

sufficient NCAA competition. Plaintiff Vermeer’s “belie[f] that there are enough colleges and

universities in traveling proximity to [UI] to allow the scheduling of a full competitive women’s

rugby season” is conclusory, and wrong. (Doc. 9, ¶ 6(e); see Doc. 20 at 23.) Plaintiffs do not even

allege sufficient competition for women’s wrestling. Thus, the Amended Complaint fails to assert

a Prong Three violation.

         Then, in regards to the interest and ability components, one individual Plaintiff’s anecdotal

expression of interest in each sport20 is not nearly enough to show viability and sufficiency of


17
     See 1996 OCR Clarification, supra note 9.
18
   Of particular importance, women’s swimming is not germane to UI’s current Prong Three
analysis because that team is currently offered, and Plaintiffs are currently competing with that
team. See note 2. Swimming will be germane to UI’s future Part Three compliance after the team
is discontinued, if UI is not otherwise able to comply with the Three-Part Test in the future.
19
  NCAA, Sports Sponsorship and Participation Rates Report 1981-82 – 2018-19 at p. 201,
available         at              https://ncaaorg.s3.amazonaws.com/research/sportpart/2018-
19RES_SportsSponsorshipParticipationRatesReport.pdf (last accessed December 10, 2020).
20
   Excluding impermissibly-speculative allegations related to an “increasingly-vibrant female
rugby community” and implied potential interest in NCAA women’s rugby opportunities at UI
(Doc. 9 at ¶ 6(e)), and an unsupported contention that “increasing numbers of female students” are


                                                  20
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 21 of 26




interest among UI’s female students. Even if each Plaintiff were assumed to have NCAA-level

ability in her respective sport, one student-athlete is woefully inadequate to field a competitive

rugby or wrestling team.

       Plaintiffs have the burden of proof to show sufficient interest and competition in their

chosen sport. See Roberts, 998 F.2d at 831, supra note 12; see also Beasley v. Alabama State Univ.,

966 F. Supp. 1117, 1124-25 (M.D. Ala. 1997) (“…courts have concluded[] the burden is better

placed on the plaintiff to show interests and abilities that remain unaccommodated by programs

currently offered” and noting that an university may be excused “if there is a shortage of available

competition within its normal competitive region.”). One Plaintiff’s opinion per sport is wholly

insufficient, and the vague allegations set forth in paragraphs 66, 67 and 127(b) fail the Iqbal

pleading standard. (See Doc. 9, ¶¶ 66, 67, 127(b)). Without adequately alleging UI’s current

athletics offerings violate Part Three, Plaintiffs have not stated a claim for a Title IX violation

under the Three-Prong Test. Accordingly, Plaintiffs’ Complaint is insufficient to withstand UI’s

Motion to Dismiss.

       D.      Plaintiffs’ Complaint must be dismissed because it seeks nothing but
               prospective damages for a speculative, future injury that is not legally
               cognizable.

       Further, because UI has not yet eliminated its women’s swimming program (see note 2),

no claim for relief is ripe yet, and Plaintiffs’ prospective claim for future damages must be

dismissed.



interested in women’s wrestling (Doc. 9, ¶ 6(f)), the Complaint lacks any allegations that UI’s
sports offerings do not effectively accommodate its female students’ athletics interests and abilities
currently. Also, Plaintiff Vermeer is a graduating senior who could not compete on a UI women’s
rugby team even if one were started in 2021-2022. (Doc. 9, ¶ 6(e)). Her contention that she “could
feel interest and support amongst her high school peers, specifically and the community, more
generally” is impermissibly speculative. (Id.)

                                                 21
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 22 of 26




        Plaintiffs bear the burden of demonstrating standing. Spokeo, Inc., 136 S. Ct. 1540, 1547

(U.S. 2016). To do so, they must demonstrate that they “have suffered an injury in fact,” id., and

that they “suffered an invasion of a legally protected interest that is concrete and particularized

and actual or imminent, not conjectural or hypothetical.” Id. at 1548 (internal quotes omitted). The

standing requirement does not change in the context of a class action lawsuit. Id. at 1547, n.6.

Without standing, a court lacks subject-matter jurisdiction to decide the matter. Friedman v.

Sheldon Community Sch. Dist., 995 F.2d 802, 804 (8th Cir. 1993). Plaintiffs have failed to allege

that they “have suffered an injury in fact” during the time period prior to the discontinuation of the

women’s swim team. Multiple Plaintiffs are seniors who, if graduating, can allege no future harm,

and if not graduating, have alleged no intent to stay at the University or that they remain eligible

to compete. (See Doc. 9, ¶ 6(a) (Sage Ohlensehlen is a senior who appears to be a four-year

member of the swim team); ¶ 6(d) (Kelsey Drake is a senior who makes no claim that she intends

to remain at UI to compete for another year); ¶ 6(e) Miranda Vermeer is a senior who makes no

allegation that if she remains at UI she would play rugby on a varsity level if it were offered)).

        Moreover, the Complaint fails to allege facts that would plausibly support that UI will

violate Title IX’s equitable participation requirements after the team is eliminated in 2021-2022.

Absent a Title IX violation flowing from that change, Plaintiffs will have no right to a future

NCAA swimming team at UI, and thus no cognizable harm. Intercollegiate athletics participation

is not a legally-protected right. Multiple courts have recognized that truism in litigation over

eliminated teams. E.g., Gonyo v. Drake Univ., 837 F. Supp. 989, 994 (S.D. Iowa 1993) (“Plaintiffs’

desire to complete their college education and intercollegiate wrestling at Drake, the school of

their choice, is understandable, but Title IX does not establish a right to participate in any particular

sport in one’s college.”); Miami Univ. Wrestling Club v. Miami Univ., 302 F.3d 608, 615 (6th Cir.



                                                   22
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 23 of 26




2002) (“There is no constitutional right to participate in intercollegiate athletics.”); Equity in Ath.

v. Dep’t of Educ., 639 F.3d 91, 109 (4th Cir. 2011) (there is no “property interest in intercollegiate

athletic participation.”). In similar cases, Courts have not found harm where, as here, “the students

were free to transfer to other colleges offering their chosen sport, which some students had done,

so that those athletes were still able to compete at the college level.ˮ Equity in Ath. v. Dep’t. of

Educ., 291 F. App’x 517, 521 (4th Cir. 2008). Additionally, absent a civil rights violation, students

have no right to “participate in any particular sport in one’s college[.]” Gonyo, 837 F. Supp. at

994 (emphasis added); see Mayerova v. Eastern Michigan University, No. 19-1177 (6th Cir. Mar.

28, 2019) (“[T]itle IX requires equality between men’s and women’s teams, not that certain teams

(say women’s softball) be reinstated rather than other sports teams be created, supported, or

expanded”) (attached for the Court’s convenience as Exhibit C); Roberts, 998 F.2d at 833 (“an

order specifically requiring an institution to maintain a softball team [may go] further than

necessary to correct a violation of Title IX”); Miller v. Univ. of Cincinnati, 241 F.R.D. 285, 290

(S.D. Ohio 2006) (“compliance could conceivably be achieved, in part, by taking away the

allegedly paltry resources allocated to women’s rowing, and bestowing them along with new

resources on other women’s varsity sports”); Berndsen, 395 F. Supp. 3d at 1200 (no right to a

women’s hockey team when Plaintiffs cannot show that the university will violate Prong One after

its discontinuation).

       In this light, courts cannot act as “super athletics directors,” substituting their preferred

teams (or plaintiffs’ preferred teams) for the university’s preferred teams. Grandson v. Univ. of

Minn., 272 F.3d 568, 573 (8th Cir. 2001) (affirming dismissal of Title IX claims and noting that

plaintiffs “envision injunctive relief that would have the district court function as a de facto super-

athletic department director”). This concept was demonstrated in the Mayerova case in which the



                                                  23
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 24 of 26




Sixth Circuit dissolved the district court’s injunction and permitted the defendant university to

eliminate its softball team. (Exhibit C, pp. 3-4 (Mayerova decision)). Here, UI retains discretion

to select which sports it offers at the intercollegiate level, provided that it offers equitable

participation opportunities in the aggregate.

        Decisions to remain at or transfer from a school, or to continue to play or retire from a

sport, are difficult. But without a legally-protected property right in playing a given sport, Plaintiffs

do not face a threat of a legally-cognizable injury as a result of having to make those decisions.

Therefore, Plaintiffs’ Complaint fails to adequately allege harm arising from the discontinuation

of women’s swimming at UI; that failure compels dismissal of their claims.

        E.      Plaintiffs’ claims for declaratory and injunctive relief must be dismissed as a
                matter of law.

        To the extent that Plaintiffs attempt to state a claim for declaratory and injunctive relief,

these claims must also be dismissed as dependent upon an underlying Title IX violation that

Plaintiffs did not and cannot sufficiently allege.

        To have standing to seek declaratory relief, there must be “a substantial controversy

between the parties having adverse legal interests, of sufficient immediacy and reality to warrant

the issuance of a declaratory judgment.ˮ Marine Equip. Mgmt. Co. v United States, 4 F.3d 643,

646 (8th Cir. 1993), quoting Caldwell v. Gurley Refining Co., 755 F.2d 645 (8th Cir. 1985).

“Declaratory relief should be denied when it will neither serve a useful purpose in clarifying and

settling the legal relations in issue nor terminate the proceedings and afford relief from the

uncertainty and controversy faced by the parties.ˮ United States v. State of Washington, 759 F.2d

1353, 1356 (9th Cir. 1985), cert. denied, 474 U.S. 994, 106 S. Ct. 407, 88 L. Ed. 2d 358 (1985);

see Portz v. St. Cloud State University, 401 F. Supp. 3d 834, 868 (D. Minn. 2019), appeal filed

Portz v. St. Cloud State University, No. 19-2921 (8th Cir 2019) (issuing declaratory relief where,

                                                   24
         Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 25 of 26




unlike the instant case, the court found that “[t]he facts Plaintiffs allege are not hypothetical but

have already occurred.”). There is no controversy here in need of judicial intervention, and

Plaintiffs are in no position of uncertainty in this case. Instead, Plaintiffs’ Complaint is filled with

generalized accusations asking this Court to restrict UI’s lawful discontinuance of the women’s

swimming and diving team. For these reasons, any claim by Plaintiffs for declaratory judgment

fails.

          Similarly, Plaintiffs’ claim for permanent injunctive relief fails. A plaintiff seeking a

permanent injunction must show “(1) that it has suffered an irreparable injury; (2) that remedies

available at law . . . are inadequate to compensate for that injury; (3) that, considering the balance

of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the

public interest would not be disserved.” eBay Inc. v. MercExchange, LLC., 547 U.S. 388, 391

(2006). As discussed above, Plaintiffs allege only prospective damages. (Doc. 9, ¶¶ 127(a)-(b),

128-29 (alleging that Plaintiffs will suffer irreparable harm if UI is not enjoined)). Plaintiffs make

no allegations whatsoever with regard to the third and fourth factor. (See Doc. 9). Further, because

Plaintiffs’ underlying claims fail as a matter of law, injunctive relief cannot be granted. See Bank

One, Utah v. Guttau, 190 F.3d 844, 847 (8th Cir. 1999).

                                        V.      CONCLUSION

          UI respectfully requests that the Court dismiss Plaintiffs’ Complaint as a matter of law

because it fails to state a plausible claim for relief. Plaintiffs failed to sufficiently allege that, under

the governing Three-Prong Test, the University of Iowa has violated Title IX, or will violate Title

IX when it discontinues women’s swimming next year. Furthermore, Plaintiffs’ factually

unsupported, conclusory allegations are not ripe for review and do not meet the Twombly/Iqbal

pleading standard to show they suffered from any other alleged Title IX violation. Therefore, and



                                                    25
     Case 3:20-cv-00080-SMR-SBJ Document 28 Filed 12/17/20 Page 26 of 26




for the reasons described more fully above, UI respectfully requests that Plaintiffs’ Complaint be

dismissed with prejudice in its entirety.

                                                 Respectfully Submitted,

                                                 THOMAS J. MILLER
                                                 Attorney General of Iowa

                                                 /s/ Kayla Burkhiser Reynolds
                                                 KAYLA BURKHISER REYNOLDS
                                                 Assistant Attorney General
                                                 Department of Justice
                                                 Hoover State Office Building, 2nd Floor
                                                 1305 E. Walnut Street
                                                 Des Moines, IA 50319
                                                 Ph:        (515) 725-5390
                                                 Fax:       (515) 281-4902
                                                 kayla.burkhiser@ag.iowa.gov

                                                 /s/ Ryan Sheahan
                                                 RYAN SHEAHAN
                                                 Assistant Attorney General
                                                 Department of Justice-Special Litigation
                                                 Hoover State Office Building
                                                 Des Moines, Iowa 50319
                                                 Phone: (515) 281-6658
                                                 Fax: (515) 281-4902
                                                 ryan.sheahan@ag.iowa.gov

                                                 ATTORNEYS FOR DEFENDANTS

                                                                   PROOF OF SERVICE

                                                   The undersigned certifies that the foregoing instrument was
                                                 served upon each of the persons identified as receiving a copy
                                                 by delivery in the following manner on December 15, 2020:

                                                          U.S. Mail                         FAX
                                                          Hand Delivery                     Overnight Courier
                                                          Federal Express                   Email
                                                          CM/ECF

                                                 Signature: /s/Audra Drish




                                               26
